Citation Nr: 0505310	
Decision Date: 02/25/05    Archive Date: 03/04/05

DOCKET NO.  03-08 997	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts

THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for defective hearing.  

2.  Entitlement to service connection for headaches, claimed 
as secondary to service-connected sinusitis.  

3.  Entitlement to an increased rating for sinusitis, 
currently assigned the maximum schedular rating of 50 
percent.  

4.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).  

REPRESENTATION

Appellant represented by:	Disabled American Veterans

ATTORNEY FOR THE BOARD

J. Fussell, Counsel
INTRODUCTION

The veteran had active service from September 1950 to 
September 1952.  This appeal to the Board of Veterans' 
Appeals (Board) arose from a May 2001 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts.  

After the Board remanded the claim for an increased rating 
for sinusitis in June 1999, in March 2000 the RO granted the 
maximum schedular rating of 50 percent.  This, however, did 
not completely resolve the appeal because it is still 
possible to receive additional compensation on an extra-
schedular basis.  See, e.g., Bagwell v. Brown, 9 Vet. App. 
337 (1996).

Since the Statement of the Case (SOC) in March 2003, the 
veteran has submitted additional evidence - which was 
received in May 2004.  He was notified in September 2003 that 
his appeal was being certified to the Board, and that he had 
90 days to submit additional supporting evidence.  So the 
Board received this additional evidence after expiration of 
this 90-day grace period.  See 38 C.F.R. § 20.1304 (2004).  A 
supplemental SOC (SSOC) has not been issued by the RO 
addressing this additional evidence, and the veteran has not 
waived his right to have this additional evidence initially 
considered by the RO.  See 38 C.F.R. §§ 19.31, 20.1304 
(2004).  Nevertheless, because this medical evidence concerns 
a private hospitalization in April 2004 for treatment of 
diabetes (which is not a service-connected condition or even 
one at issue in this appeal), these records are not relevant 
to any of the current claims.  So the Board will proceed to 
adjudicate these claims, irrespective of this additional 
evidence and when the Board received it.

In a May 2004 letter the veteran stated that he had arthritis 
from sleeping on the cold ground during his military service.  
It is unclear whether he is seeking service connection for 
arthritis but, if so, he should clarify this with the RO for 
initial consideration.  Generally see Talbert v. Brown, 7 
Vet. App. 352, 356-57 (1995).  


Even if he does at this time seek to assert such a claim, it 
has not been adjudicated by the RO, much less denied and 
timely appealed to the Board, so referral to the RO for 
initial development and consideration is required since the 
Board does not currently have jurisdiction.  See 38 C.F.R. 
§ 20.200 (2004).  


FINDINGS OF FACT

1.  In October 1997 the RO, in part, denied reopening of the 
veteran's claim for service connection for defective hearing.  
After being notified of that decision and filing a notice of 
disagreement (NOD) in June 1998, an SOC was issued in 
December 1998 but a timely substantive appeal (VA Form 9, 
etc.) was not received.  

2.  Some of the evidence received since that October 1997 RO 
decision is essentially duplicative of evidence already on 
file; and the other evidence that is not duplicative is not 
so significant that it must be considered in order to fairly 
decide the merits of this claim for service connection for 
defective hearing.  

3.  The veteran's headaches are a symptom of his service-
connected sinusitis and are not an independent medical 
entity.

4.  The veteran's sinusitis, his only service-connected 
disorder, is already assigned the maximum schedular rating of 
50 percent, and it has not caused marked interference with 
his employment or otherwise rendered impractical the 
application of the regular schedular standards.  

5.  The veteran's service-connected sinusitis does not 
prevent him from securing and maintaining substantially 
gainful employment.  




CONCLUSIONS OF LAW

1.  The RO's October 1997 decision denying reopening of the 
claim for service connection for defective hearing is final.  
38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. §§ 3.104, 20.1103 
(2004).  

2.  New and material evidence has not been submitted since 
that decision denying this claim.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156(a) (2004).  

3.  The veteran's headaches are part and parcel of his already 
service-connected sinusitis and were not otherwise incurred or 
aggravated by his active military service.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. §§ 3.303(b)(d), 3.310(a) (2004); 
Allen v. Brown, 7 Vet. App. 439, 448 (1995).  

4.  An evaluation in excess of the maximum schedular rating 
of 50 percent for sinusitis is not warranted.  38 U.S.C.A. 
§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.321(b)(1), 4.2, 
4.7, 4.21, Diagnostic Codes 6510 through 6514 (2004).  

5.  The criteria have not been met for a TDIU.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 3.321(b)(1), 3.340, 3.341, 
4.15, 4.16, 4.25 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act (VCAA)

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002) became effective on November 9, 
2000.  Implementing regulations are codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2004).  The 
VCAA eliminated the requirement of submitting a well-grounded 
claim and provides that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim, but is 
not required to provide assistance if there is no reasonable 
possibility that it would aid in substantiating the claim.  
Charles v. Principi, 16 Vet. App. 370, 
373-74 (2002); Quartuccio v. Principi, 16 Vet. App. 183, 186-
87 (2002). 

Recently, the United States Court of Appeals for Veterans 
Claims (Court) revisited the notice requirements imposed upon 
VA by the VCAA.  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004) (Pelegrini II) (withdrawing it's decision in Pelegrini 
v. Principi, 17 Vet. App. 412 (2004) (Pelegrini I)).  The 
Court addressed both the timing and content of these notice 
requirements.  Id. at 120 - 21.  In VAOPGCPREC 7-2004 (July 
16, 2004), VA's Office of General Counsel (GC) found that the 
Court's "holdings" Pelegrini II were not necessary to the 
disposition of the case and implied that the Court's 
statements constituted dicta rather than binding holdings.  
Id. (citing dissenting opinion in Pelegrini II and other 
cases characterizing Court statements as dicta).

In the case at hand, however, even if the Pelegrini II 
Court's statements as to the timing and content of VCAA 
notice were binding holdings, the RO nonetheless complied 
with them.

The Court in Pelegrini II held that a VCAA notice must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  See Pelegrini v. Principi, 18 Vet. App. 112, 115 
(2004) (Pelegrini II).  

In this case the appeal stems from a rating action in May 
2001, which was after the enactment of the VCAA in November 
2000 but before the VCAA notices were sent in December 2002 
and July 2003.  So these VCAA notices were not issued until 
after the RO's adjudication of the claims in question - 
seemingly in conflict with the holding in Pelegrini II.  
Nevertheless, there indeed has been compliance with the 
holding in this decision.  



As interpreted by VAOGCPREC 7-2004, the Pelegrini II Court 
did not hold that if, as here, the VCAA notice was not 
provided prior to the AOJ's (i.e., RO's) initial adjudication 
of the claims, the RO must start anew as though no previous 
adjudication had occurred.  Rather, VA need only ensure that 
the veteran since has received content-complying VCAA notice 
- which, in this particular case, he has.  So any defect 
with respect to the timing of the VCAA notice was mere 
harmless error.

There is no basis for concluding that harmful error occurs 
simply and only because a claimant receives VCAA notice after 
an initial adverse adjudication.  While the VCAA notice was 
not given prior to the RO's initial adjudication, as 
mentioned, the veteran nonetheless since has been provided 
the requisite VCAA notice and given every opportunity to 
submit supporting evidence and argument in response.  Indeed, 
he had time to identify and/or submit additional supporting 
evidence after issuance of the March 2003 SOC, when the RO 
readjudicated the claims after providing the December 2002 
VCAA letter, based on the additional evidence that had been 
received.  And this all occurred before actual notification 
of certification of the appeal to the Board in September 
2003.  Moreover, once the appeal arrived at the Board, there 
was still additional time (90 more days) to identify and/or 
submit additional supporting evidence and even beyond that 
with justification for delay.  38 C.F.R. § 20.1304.  So, 
notwithstanding requirements of Pelegrini II as to the timing 
of the VCAA notification, deciding this appeal is not 
prejudicial error.

The Court in Pelegrini II also held that VCAA notice must:  
(1) inform the claimant about the information and evidence 
not of record that is necessary to substantiate the claim; 
(2) inform the claimant about the information and evidence 
that VA will seek to provide; (3) inform the claimant about 
the information and evidence the claimant is expected to 
provide; and (4) request or tell the claimant to provide any 
evidence in his or her possession that pertains to the claim.  
Pelegrini II, at 120 - 21.  This new "fourth element" is 
required under 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1).  Id.



According to VAOGCPREC 7-2004, the Pelegrini II holding does 
not require that VCAA notification contain any specific 
"magic words," and that it can be satisfied by an SOC or 
SSOC as long as the documents meet the four content 
requirements listed above.  See also Valiao v. Principi, 17 
Vet. App. 229, 332 (2003) (implicitly holding that RO 
decisions and SOCs may satisfy this requirement).   Here, as 
already alluded to, the VCAA regulations were cited in the 
March 2003 SOC.

The "fourth element" language in Pelegrini I is 
substantially identical to that of Pelegrini II.  VAOPGCPREC 
1-04 (Feb. 24, 2004) held that this language was obiter 
dictum and not binding on VA, see also Pelegrini II, at 130 
(Ivers, J., dissenting), and that VA may make a determination 
as to whether the absence of such a generalized request, as 
outlined under § 3.159(b)(1), is prejudicial to the claimant.  
For example, where the claimant is asked to provide any 
evidence that would substantiate his or her claim, a more 
generalized request in many cases would be superfluous.  Id.  
The Board is bound by the precedent VA GC opinions.  38 
U.S.C.A. § 7104(c).  

Here, although the VCAA notice letters that were provided do 
not contain the precise language specified in 38 C.F.R. 
§ 3.159(b)(1), the Board finds that the veteran was otherwise 
fully notified of the need to give VA any evidence pertaining 
to the claims.  

The VCAA letters requested the veteran to provide or identify 
any evidence supporting the claims and specifically outlined 
the necessary evidence.  So a more generalized request with 
the precise language outlined in § 3.159(b)(1) would be 
redundant.  The absence of such a request is unlikely to 
prejudice him, and thus, the Board finds this to be harmless 
error.  VAOPGCPREC 1-04 (Feb. 24, 2004).  



Also, the other three content requirements of the VCAA notice 
in Pelegrini II have been satisfied.   

The veteran's service medical records (SMRs) are on file, as 
are numerous post-service clinical records (his claims file 
now consisting of 6 volumes of evidence).  This includes his 
VA outpatient treatment (VAOPT) records spanning several 
years.  There is no indication that he has sought or received 
treatment for defective hearing, headaches or sinusitis from 
sources other than VA.

As requested in his Notice of Disagreement (NOD), the veteran 
was provided an additional official VA examination to 
determine whether there is a link between his service-
connected sinusitis and his claimed headaches.  See 38 
U.S.C.A. § 5103A(d)(1)(a) and (d)(2) (West 2002) and 
38 C.F.R. § 3.159(c)(4) (2004).  This was conducted in 
January 2003.  

The veteran has not been provided a VA nexus examination to 
determine whether his claimed defective hearing is related to 
his military service or whether there is a link between his 
service-connected sinusitis and his claimed defective 
hearing.  But this is because 38 C.F.R. § 3.159(c)(4)(iii) 
provides that 38 C.F.R. § 3.159(c)(4) "applies to a claim to 
reopen a finally adjudicated claim only if new and material 
evidence is presented or secured."  Here, since there is no 
reopening of this particular claim, the veteran is not 
entitled to such an examination.   

Also, as to the claim for a TDIU, there is virtually no 
dispute about the fact that the veteran's only service-
connected disability -his sinusitis rated at the maximum 
schedular level of 50 percent - does not in and of itself 
meet the threshold minimum requirements for a TDIU.  
Nevertheless, as indicated in Bagwell, there remains the 
question of any possible extraschedular entitlement.  

The veteran declined his opportunity to testify at a hearing 
in support of his claims, and the more recent statements and 
correspondence from him do not make reference to or otherwise 
mention any additional treatment from other sources (e.g., 
private or non-VA, etc.). 

Accordingly, no further development is required to comply 
with the VCAA or the implementing regulations.  And the 
veteran is not prejudiced by the Board deciding the appeal at 
this juncture without first remanding the case to the RO.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).  

Defective Hearing

Service connection for defective hearing was denied by the 
Board in August 1992 on the premise that there was no 
clinical evidence indicative of a chronic hearing loss 
resulting from service-connected sinusitis or objective 
evidence of defective hearing during service.  This was 
subsequently the same basis that the RO denied reopening this 
claim in an October 1997 rating decision.  And although 
notified of this latter decision that same month, and 
apprised of his procedural and appellate rights, the veteran 
did not perfect an appeal of that decision to the Board.  
Consequently, the October 1997 RO decision became final and 
binding on him based on the evidence then of record.  See 38 
U.S.C.A. § 7105; 38 C.F.R. §§ 3.104(a), 20.200, 20.1103.  

When, as here, the RO has denied a claim for a VA benefit, 
the decision is final and binding on the veteran based on the 
evidence then of record unless another exception to finality 
applies - such as the decision was clearly and unmistakably 
erroneous or the veteran submits evidence that is both new 
and material to the case; otherwise, no claim based upon the 
same factual basis shall be considered.  See 38 U.S.C.A. 
§ 7104; 38 C.F.R. §§ 3.104, 3.156(a), 20.1103; 
Evans v. Brown, 9 Vet. App. 273 (1996).  

The Board must determine whether new and material evidence 
has been received because it affects the Board's jurisdiction 
to reach the underlying claim and adjudicate it de novo.  See 
Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  If 
the Board finds that no such evidence has been presented, 
that is where the analysis must end, and what the RO may have 
determined in that regard is irrelevant.  Id.  Further 
analysis, beyond consideration of whether the evidence 
received is new and material, is neither required nor 
permitted.  Id. at 1384.  See also Butler v. Brown, 9 Vet. 
App. 167, 171 (1996).  

The veteran filed his petition to reopen his claim in 
February 2000.  For petitions, as here, filed before August 
29, 2001, evidence is considered "new" if it was not of 
record at the time of the last final disallowance of the 
claim and if it is not merely cumulative or redundant of 
other evidence that was then of record.  38 C.F.R. § 3.156(a) 
(2000); Struck v. Brown, 9 Vet. App. 145, 151 (1996); 
Blackburn v. Brown, 8 Vet. App. 97, 102 (1995); Cox v. Brown, 
5 Vet. App. 95, 98 (1993).  Evidence is "material" if it 
bears directly and substantially upon the specific matter 
under consideration, and which by itself or in connection 
with evidence previously assembled is so significant that it 
must be considered in order to fairly decide the merits of 
the claim; there is no requirement that the evidence in 
question "change the outcome" of the prior adjudication to be 
considered new and material.  38 C.F.R. § 3.156(a); Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998).  And in determining 
whether the evidence is new and material, the "credibility of 
the evidence is to be presumed."  Justus v. Principi, 3 Vet. 
App. 510, 513 (1992).  

Indeed, for the limited purpose of determining whether the 
claim should be reopened, weighing the probative value of the 
evidence in question is not permitted.  See Wilkinson v. 
Brown, 8 Vet. App. 263, 270-71 (1995) (citing Justus v. 
Principi, 3 Vet. App. 510 (1992); Cox v. Brown, 5 Vet. 
App. 95, 98 (1993); and Reonal v. Brown, 5 Vet. App. 458, 461 
(1993)).  The question of the probative value of this 
evidence does not arise until the claims are reopened and 
addressed on the full merits.  

The Court has held that materiality contemplates evidence 
that "tend[s] to prove the merits of the claim as to each 
essential element that was a specified basis for that last 
final disallowance of the claim."  Evans v. Brown, 9 Vet. 
App. 273, 284 (1996).  

Following issuance of the Hodge ruling, the Court articulated 
a three-step analysis for adjudicating claims based on new 
and material evidence:  VA first must determine whether new 
and material evidence has been presented under 
38 C.F.R. § 3.156(a); second, if new and material evidence 
has been presented, immediately upon reopening VA must 
determine whether, based upon all the evidence and presuming 
its credibility, the claim as reopened is well grounded 
pursuant to 38 U.S.C. § 5107(a); and third, if the claim is 
well grounded, VA may evaluate the merits after ensuring the 
duty to assist under 38 U.S.C. § 5107(b) has been fulfilled.  
See Elkins v. West, 12 Vet. App. 209 (1999) (en banc) and 
Winters v. West, 12 Vet. App. 203 (1999) (en banc).  However, 
as noted, the VCAA eliminated the requirement of submitting a 
well-grounded claim.  

The evidence on file at the time of the October 1997 RO 
rating decision did no more than to suggest the veteran had a 
then current hearing loss.  The evidence did not establish 
that the etiology of any hearing impairment was his service-
connected sinusitis or was in any way related to his military 
service, including any exposure in service to acoustic 
trauma.  

The additional evidence submitted since that 1997 RO decision 
includes statements from the veteran pertaining to his in-
service exposure to acoustic trauma.  However, these are 
merely cumulative of prior statements.  Moreover, as a 
layman, he is not competent to render a medical opinion as to 
the etiology of any current hearing loss.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  So even if these 
statements were new, they nonetheless are not material.

The only medical evidence submitted since the 1997 RO 
decision in question are additional VAOPT records.  And they 
only serve, at best, to confirm the veteran has a current 
hearing loss.  For example, in August 2000 he sought VA 
assistance in replacing a battery in his hearing aid.  And 
although on VA examination in January 2003 it was noted that 
he had a history of noise exposure as a tank gunner, on 
objective clinical examination his ears and hearing acuity 
were within normal limits.  Aside from this, again, even 
assuming he currently has a hearing loss, none of these 
additional VAOPT records, including a duplicate (only 
partially legible) copy of what appears to be a prior VA 
audiogram, addresses the etiology of any current hearing 
impairment.

Consequently, since there is still no competent medical 
evidence on file, either old or new, addressing the etiology 
of any current hearing loss the evidence is not so 
significant as to warrant reopening of the claim for service 
connection for defective hearing.  See Hickson v. West, 11 
Vet. App. 374, 378 (1998).

Headaches

Headaches (and their relative frequency and extent, etc.) are 
one of the criteria used to evaluate the severity of 
sinusitis under both the former and revised standards that 
became effective on October 16, 1996.  Indeed, headaches are 
encompassed in a 30 percent rating under both versions.  

38 C.F.R. § 4.14 (2004) prohibits pyramiding, i.e., does not 
permit evaluating the same disability under various diagnoses 
and notes that disability from injuries to the muscles, 
nerves, and joints of an extremity may overlap to a great 
extent.  Thus, since the current sinusitis includes the 
veteran's headaches this symptom may not be elevated to the 
status of being a separate pathological disorder for rating 
purposes.  That is to say, his headaches are mere a symptom 
of his already service-connected underlying disability; and 
this symptom is not a separate disease entity, itself.  
Consequently, service connection for headaches is not 
warranted.  

If, however, the veteran had migraine headaches, which has a 
separate and independent pathology, service connection would 
be warranted.  Here, the SMRs reflect complaints of headaches 
but these were associated with his now service-connected 
sinusitis.  He testified at RO hearings in April 1990 and 
November 1993 that he had headaches - but, again, this 
testimony was that his headaches were a symptom part and 
parcel of his service-connected sinusitis.  Further, the 
diagnoses on VA examination in November 1993 were chronic 
rhinitis and chronic ethmoid sinusitis and headaches.  



A November 2000 VAOPT record shows the veteran complained of 
"migraine" headaches.  While he is competent to attest to 
subjective symptoms (pain, etc.) and manifestly objective 
symptoms, he does not have the necessary medical training 
and/or expertise to actually make a diagnosis or, equally 
importantly, to provide a competent medical opinion as to the 
etiologically of a disability.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494, 95 (1992); Layno v. Brown, 6 Vet. App. 
465 (1994); Edenfield v. Brown, 8 Vet. App. 384, 388 (1995); 
Robinette v. Brown, 8 Vet. App. 69, 74 (1995); Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993); and Hasty v. Brown, 13 Vet. 
App. 230 (1999).  

Also, a January 2001 VAOPT record indicates the veteran's 
headaches were difficult to classify and an October 2002 
VAOPT record states there was no "ENT" cause for his mid-
forehead headaches.  

Nevertheless, on VA examination in January 2003, when the 
veteran's pertinent medical history was recorded and 
considered, the examiner opined that the headaches were 
related to the veteran's prior surgery for his sinusitis.  

That VA examiner's opinion is much more focused by addressing 
the actual circumstances at hand, and the VA examiner cited 
specific evidence in the record to support his opinion.  So 
it is accorded greater probative weight than any evidence 
suggesting otherwise.  See Black v. Brown, 10 Vet. App. 279 
(1997); Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  

Accordingly, service connection for headaches is not 
warranted.  



Sinusitis

Ratings for service-connected disabilities are determined by 
comparing current symptoms with criteria set forth in VA's 
Schedule for Rating Disabilities - which is based as far as 
practical on average impairment in earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic 
codes identify the various disabilities.  When a question 
arises as to which of two ratings apply under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more closely approximates the criteria for the 
higher rating; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  38 C.F.R. § 4.3.  Also, when making 
determinations as to the appropriate rating to be assigned, 
VA must take into account the veteran's entire medical 
history and circumstances.  See 38 C.F.R. § 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1995).  

The present disability level is the primary concern and past 
medical reports do not take precedence over current findings.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  But the most 
recent examination is not necessarily and always controlling; 
rather, consideration is given not only to the evidence as a 
whole but to both the recency and adequacy of examinations.  
Powell v. West, 13 Vet. App. 31, 35 (1999).  

As already mentioned, effective October 16, 1996, the 
schedular criteria for the evaluation of sinusitis were 
revised.  See 61 Fed. Reg. 46720 (September 5, 1996).  

However, under both the prior and the revised rating 
criteria, a 50 percent disability rating is the maximum 
possible schedular rating for sinusitis.  

Previously, 38 C.F.R. § 4.97, Diagnostic Codes 6510 through 
6514, provided that a 30 percent rating was warranted for 
sinusitis when severe with frequently incapacitating 
recurrences, severe and frequent headaches, purulent 
discharge or crusting reflecting purulence.  A 50 percent 
rating was warranted when postoperative, following radical 
operation, with chronic osteomyelitis requiring repeated 
curettage, or severe symptoms after repeated operations.  

Effective October 16, 1996, 38 C.F.R. § 4.97, Diagnostic 
Codes 6510 through 6514 created a General Rating Formula for 
Sinusitis that indicates a 30 percent rating is warranted 
when there are three or more incapacitating episodes per year 
of sinusitis requiring prolonged (lasting four to six weeks) 
antibiotic treatment, or; more than six non-incapacitating 
episodes per year of sinusitis characterized by headaches, 
pain, and purulent discharge or crusting.  A 50 percent 
rating is warranted following radical surgery with chronic 
osteomyelitis, or; near constant sinusitis characterized by 
headaches, pain, and tenderness of affected sinus, and 
purulent discharge or crusting after repeated surgeries.  A 
Note to the General Rating Formula provides that an 
incapacitating episode of sinusitis means one that requires 
bed rest and treatment by a physician.  

As was previously noted in the August 1992 Board decision 
that, in part, denied a rating higher than 30 percent for 
sinusitis, when the veteran was hospitalized in 1989 he had a 
bilateral Caldwell-Luc procedure with nasoantral window 
formation that provided access to his maxillary sinuses 
through an incision in the supradental fossa opposite his 
premolar teeth.  More recently, in August 2002, he had an 
inferior turbinate volume reduction.  

A 50 percent disability rating for sinusitis was assigned by 
a rating decision in March 2000 and, as noted earlier, is the 
maximum schedular rating assignable.  

The only other mean for assigning a higher rating is on an 
extraschedular basis.

But while the veteran recently underwent additional minor 
surgery on his sinuses in August 2002, when it was noted that 
his actual sinus disability was an anatomical variant and not 
actually acquired during military service, he also is not 
shown to warrant consideration for an extra-schedular rating 
for this service-connected condition under the provisions of 
38 C.F.R. § 3.321(b)(1).  He has not been frequently 
hospitalized on account of it, and the disorder has not 
caused marked interference with his employment, i.e., beyond 
that contemplated by his assigned 50-percent schedular 
rating, or otherwise rendered impractical the application of 
the regular schedular standards.  Admittedly, his overall 
functional impairment may hamper his performance in some 
respects, but certainly not to the level that would require 
extra-schedular consideration since these provisions are 
reserved for very special cases of impairment that simply is 
not shown here.  Consequently, the Board does not have to 
remand this case to the RO for further consideration of this 
issue.  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); 
Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 
8 Vet. App. 218, 227 (1995).  

TDIU

Total disability will be considered to exist when there is 
present any impairment of mind or body that is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation.  Total disability may or 
may not be permanent, but total ratings will not be assigned, 
generally, for temporary exacerbations or acute infectious 
diseases - except where specifically prescribed by VA's 
Rating Schedule.  38 C.F.R. § 3.340; see also Fluharty v. 
Derwinski, 2 Vet. App. 409, 411 (1992); Hatlestad (I) v. 
Derwinski, 1 Vet. App. 164, 165 (1991).  

Total disability ratings are authorized for any disability - 
or combination of disabilities - for which the Rating 
Schedule prescribes a 100-disability evaluation, or, with 
less disability, if certain criteria are met.  Id.  Where the 
schedular rating is less than total, a total disability 
rating for compensation purposes may be assigned when the 
disabled person is unable to secure or follow a substantially 
gainful occupation as a result of his disability(ies) - 
provided that, if there is only one such disability, it shall 
be ratable at 60 percent or more, or if there are two or more 
disabilities, there shall be at least one ratable at 40 
percent or more, and sufficient additional disability to 
bring the combined rating to 70 percent or more.  
38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16.  



The veteran's only service-connected disorder, sinusitis, is 
assigned the maximum schedular rating of 50 percent.  So he 
does not have a single service-connected disability ratable 
at 60 percent or more.  Also, because he is not service 
connected for any other disorder he does not have a combined 
rating of 70 percent or more, with one disability evaluated 
at least 40 percent disabling.  Therefore, he does not meet 
the threshold minimum rating requirements of 38 C.F.R. 
§ 4.16(a) for a TDIU.  This, in turn, means, at least at the 
moment, he can only receive this benefit if it is determined 
that his case presents such an exceptional circumstance that 
he is entitled to extra-schedular consideration.  38 C.F.R. 
§§ 3.321(b)(1), 4.16(b); see also Bagwell v. Brown, 9 Vet. 
App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

As mentioned when assessing the appropriateness of the rating 
for his sinusitis, the governing norm in these very special, 
exceptional cases is a finding, for example, that there have 
been frequent periods of hospitalization or marked 
interference with employment (i.e., beyond that contemplated 
by the rating currently assigned) to render impractical the 
application of the regular schedular standards.  

Concerning a veteran's ability to work, "marginal 
employment," for example, as a self-employed worker or at odd 
jobs or while employed at less than half of the 
usual remuneration, shall not be considered "substantially 
gainful employment."  38 C.F.R. § 4.16(a); Moore (Robert) v. 
Derwinski, 1 Vet. App. 356, 358 (1991).  

While the regulations do not provide a definition of 
"substantially gainful employment," VA Adjudication Procedure 
Manual, M21-1, Part VI, paragraph 7.09(a)(7), defines the 
term as "that which is ordinarily followed by the nondisabled 
to earn their livelihood with earnings common to the 
particular occupation in the community where the veteran 
resides."  Also, in Faust v. West, 13 Vet. App. 342 (2000), 
the Court defined "substantially gainful employment" as an 
occupation that provides an annual income that exceeds the 
poverty threshold for one person, irrespective of the number 
of hours or days that the veteran actually works and without 
regard to the veteran's earned annual income...."

Other factors to be considered in determining whether a 
veteran is unemployable are his level of education, his 
employment history, and his vocational attainment.  See Hyder 
v. Derwinski, 1 Vet. App. 221, 223 (1992); Ferraro v. 
Derwinski, 1 Vet. App. 326, 331-332 (1991). 

The severity of the veteran's service-connected sinusitis has 
been discussed above.  The evidence otherwise fails to 
establish that the impact of his service-connected disability 
is such as to preclude securing and maintaining substantially 
gainful employment.  Accordingly, he is not entitled to a 
TDIU, including on an extraschedular basis.


ORDER

The petition to reopen the claim for service connection for 
defective hearing is denied.  

The claim for service connection for headaches is denied.  

The claim for an evaluation in excess of 50 percent for 
sinusitis is denied.  

The claim for a TDIU is denied.  



	                        
____________________________________________
	Keith W. Allen
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


